BUSSEY, Presiding Judge:
Giles Jerry Medlock, Jr., hereinafter referred to as defendant, pleaded guilty on March 14, 1968, in the District Court of Oklahoma County, Oklahoma, to the two offenses of Sale of Marijuana, Case No. 33717 and No. 33718, and received consecutive five (5) year sentences in each case. The court suspended the sentences and placed the defendant under the supervision of the probation office. Applications to Revoke the Suspended Sentences were filed and upon hearing said Applications on January 13, 1972, the trial court ordered the suspended sentence be revoked and from said Orders, timely appeals have been perfected to this Court which have been consolidated for the purpose of this Opinion.
At the Revocation Hearing, the parties stipulated that the defendant was one and the same person who was convicted on May 14, 1970, in Los Angeles County, California, of the offense of Robbery. The defendant testified that he did not remember pleading guilty to both offenses in 1968, that he could not read or write. Thereupon the State directed the court’s attention to a letter which was a part of the official court record dated January 26, 1968, from Central State Griffin Memorial Hospital which reflected that defendant had been examined and that in the hospital’s opinion he was not mentally ill and was deemed able to confer with an attorney in the defense of the charges. The defendant candidly admits that “Under the rule of Brooks v. State, Okl.Cr., 474 [484] P.2d 1333, the revocations would seen to be properly within the courts discretion.” The Orders Revoking the Suspended Sentences are accordingly affirmed.
SIMMS, J., concurs.
BRETT, J., not participating.